Citation Nr: 0843089	
Decision Date: 12/15/08    Archive Date: 12/23/08

DOCKET NO.  07-19 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
under 38 U.S.C.A. § 1151 for the cause of the veteran's 
death.  
  

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Van Stewart, Counsel


INTRODUCTION

The veteran had active military service from May 1945 to 
October 1945.  He died in August 2004; the appellant is the 
veteran's widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa.  

In May 2008, the appellant was afforded a personal hearing at 
the RO before the undersigned.  A transcript is associated 
with the claims file.  Further, during the course of the 
hearing, the appellant asked that the record be held upon for 
a period of 30 days to give her the opportunity to submit 
additional evidence (a medical opinion).  No such evidence 
has been submitted.


FINDINGS OF FACT

1.  The veteran died in August 2004.

2.  The veteran's death certificate lists the immediate cause 
of death as septic shock, due to (or as a consequence of) 
pneumonia.    

3.  The veteran's septic shock was at least as likely as not 
etiologically related to surgery performed at a VA Medical 
Center (VAMC).  

4.  At the time of the veteran's death he was not service 
connected for any disability, and had no service connection 
claims pending.  

5.  The septic shock leading to the veteran's death were not 
the result of carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of the Department in furnishing the hospital care, medical or 
surgical treatment, or examination.  


CONCLUSION OF LAW

The criteria for award of DIC for the cause of the veteran's 
death under 38 U.S.C.A. § 1151 due to septic shock 
originating in May 2004 treatment at a VA hospital have not 
been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 
(2008).    


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his/her representative of any information, and 
any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  In the context 
of a claim for DIC benefits, the VCAA notice must include (1) 
a statement of the disabilities, if any, for which a veteran 
was service connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service connected.  See Hupp v. 
Nicholson, 21 Vet.App. 342, 352-53 (2007).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that the appellant was apprised of VA's 
duties to both notify and assist in correspondence dated in 
March 2005, several months before the RO's initial denial of 
this claim.  

Specifically regarding VA's duty to notify, the notification 
to the appellant apprised her of what the evidence must show 
to establish entitlement to the benefits sought under 
38 U.S.C.A. § 1151, what evidence and/or information was 
already in the RO's possession, what additional evidence 
and/or information was needed from the appellant, what 
evidence VA was responsible for getting, and what information 
VA would assist in obtaining on the appellant's behalf.  The 
record shows that the veteran was never service-connected for 
any disability, and had no service connection claims pending 
at the time of his death.  The Board thus finds that the 
notification requirements as enunciated in Hupp, supra, are 
inapplicable here.  The RO also provided a statement of the 
case (SOC) and a supplemental statement of the case (SSOC) 
reporting the results of its reviews of the issue on appeal 
and the text of the relevant portions of the VA regulations.  

Regarding VA's duty to assist, the RO obtained the veteran's 
pertinent post-service medical records, and secured medical 
opinions in furtherance of the appellant's claim.  VA has no 
duty to inform or assist that was unmet. 

II.  Background

The veteran underwent a total right knee replacement in May 
2004 at a VAMC.  The Board notes that the operation report 
inexplicably identifies the knee surgery as having been 
performed on the left knee.  However, all of the other 
evidence of record identifies the replaced knee as being on 
the right.  Moreover, testimony at both a Decision Review 
Officer (DRO) hearing in August 2007, and at a hearing before 
the undersigned Acting Veterans Law Judge in May 2008, 
clearly indicates that the surgery was performed on the right 
knee.  The record indicates that, before the knee surgery was 
performed, the veteran was apprised twice orally regarding 
the potential complications associated with his surgery, and 
signed an informed consent document that specifically noted 
that infection was a known risk of the surgery.  He was given 
antibiotics intravenously before, during, and after the 
surgery.  The veteran's right knee replacement surgery was 
uneventful, and he was released to the nursing home at which 
he had been staying.  A treatment note the day of his release 
noted that there was mild edema of the thigh, knee, and lower 
leg, which the writer noted was not unusual post-operatively.  

A treatment note dated 11 days after his release from the 
VAMC noted that the veteran had been doing well but still did 
not have full range of motion.  Also noted was an 
exacerbation of chronic pitting edema on the leg since 
surgery.  There were no complaints of wound drainage, fevers, 
chills, or increase in pain.  

Another follow-up visit about a month later, in late June 
2004, reported that the veteran's knee "looks excellent."  
There was pitting edema noted below the knee, with ulceration 
over the shin.  A total hip replacement surgery scheduled for 
the first of July was cancelled until the skin was OK.  Of 
record is a note documenting an early July 2004 phone call 
from the veteran's daughter, who reported that the veteran's 
wound was almost healed, and requested an appointment.  The 
Board notes that this person is elsewhere in the record 
identified as the veteran's daughter-in-law, and she is 
further identified as being a nurse at the nursing home where 
the veteran lived.  In any event, the Board finds that the 
relationship of this person to the veteran is not relevant to 
this decision.  

A July 20, 2004, treatment note authored by an orthopedic 
surgeon noted that the veteran's ulceration was now healed, 
but that the leg remained diffusely swollen, and was weeping, 
with no open areas.  The examiner noted that the right leg 
measured 1/2 inch larger than the left at its smallest 
diameter.  The examiner's impression was severe degenerative 
joint disease of the right hip, and lymphedema in the right 
leg.  The physician's recommendation was that the veteran 
obtain a wheelchair with elevated rests to allow for longer 
periods of elevation of the right leg; to increase his Lasix 
medication to 40 mg twice daily; to measure the leg 
circumference whenever the bandage is changed; and, if much 
improved to check electrolytes, or, if not much improved, to 
increase Lasix to 120 mg daily.  

An addendum dated a week later, authored by a R.N., with 
receipt acknowledged by the above orthopedic surgeon, noted 
that documentation had been received from the veteran's 
private nursing home showing measurements of the smallest 
portion of the legs had decreased over a four-day period, 
showing measurements approaching the value on the other leg.  
The nurse noted that the veteran was in the facility that day 
for wheelchair assessment, and that she called and requested 
that the veteran have "lab-lytes" done.  

An August 2, 2004, telephone nursing note indicates that the 
veteran's daughter-in-law called to report that the veteran 
had no edema on his left leg, and that he had almost no edema 
on the right leg.  She expressed concern that the veteran was 
just sitting and not getting any better, and said that she 
would like to get surgery scheduled.  Another note dated 
later that day indicates that the veteran was scheduled to 
undergo his total hip replacement the following day, and that 
the veteran's care facility had been so notified.  

When the veteran arrived for his surgery the following day, 
he was unable to urinate for urinalysis.  Labs were drawn.  
The veteran was described as being very weak.  He took his 
morning blood pressure medications with a sip of water.  The 
veteran was then assessed with low blood pressure of 87/46, 
and it was noted that he had just taken his blood pressure 
medication.  The veteran appeared to be tense and anxious, 
and was determined to be diaphoretic (perspiring); he denied 
any pain except in the right hip.  The veteran's right grip 
was weak, with the left grip strong.  An immediate EKG was 
ordered.  At that point the veteran began to complain of 
chest pains.  The veteran was then transferred to the ER, and 
the surgery cancelled.  Subsequent notes indicate an abnormal 
EKG, with marked tachycardia abnormality with possible 
inferior subendocardial or anterolateral subendocardial 
injury.  

The veteran was then transferred to the private Mercy Medical 
Center emergency room.  The Mercy consultation report briefly 
reported the veteran's recent medical history, including that 
there had been no fevers or chills, and that he had not been 
feeling well for the last two days.  On admission to Mercy, 
blood pressure was 63/28, heart rate was 126, and respiratory 
rate was 25 on mechanical ventilator support.  He was started 
on dopamine infusion, and taken to the "Cath Lab," where an 
angiogram that showed 60 percent occlusion of the left main 
stem.  He was given bicarbonate 3 amps and transferred to the 
ICU.  He was intubated.  Examination revealed trace edema and 
diminished skin temperature.  There was mild increase in 
temperature over the right knee, but "not many inflammatory 
signs."  

While at Mercy, the veteran was assessed with acute renal 
failure, severe metabolic acidosis and respiratory acidosis, 
and septic arthritis.  Regarding the septic arthritis, the 
consultation report noted that the veteran's right knee had 
significant purulent aspirate, and that he gave the picture 
of sepsis and septic arthritis, "but if the source is from 
the recent surgery from endocarditis is not clear and this 
will be evaluated as we go (sic)."  A Mercy note authored by 
another physician noted that the veteran's EKG was reportedly 
abnormal, and that the etiology of the veteran's hypotension 
was unknown, but that differential diagnosis included shock 
in view of leukocytosis in combination with acute renal 
failure.  EKG revealed evidence of moderate left ventricular 
dysfunction with an ejection fraction of 35-40 percent.  The 
veteran was transferred to the coronary care unit.  The 
veteran's diagnosis of septic shock was said to mostly likely 
to be septic right knee.  Antibiotic therapy was deferred to 
CIC infectious disease.  The veteran continued to deteriorate 
despite all aggressive measures, and he was pronounced dead 
after the absence of heart tones and pulse for one minute.  

At a hearing at the RO, the appellant testified that, when 
the veteran arrived early in the morning for his hip surgery, 
the VAMC staff should have checked the veteran for an 
infection early on, and opined that the absence of early 
antibiotic treatment resulted in an infection becoming so 
severe that the veteran's life could not be saved.  

At a hearing before the undersigned Veterans Law Judge, the 
appellant testified that a physician at the Mercy Medical 
Center opined that if the veteran's infection had been caught 
earlier his life could have been saved.  The appellant 
testified that she did not have that in writing, but that she 
would get a statement from the doctor who made the statement 
to her.  There is nothing in the record to indicate that the 
appellant submitted such a statement, or that she sought 
additional time to obtain one.  

III.  Analysis

The medical treatment in question was rendered between May 
and August 2004.  The appellant filed her claim for 
compensation under the provisions of 38 U.S.C.A. § 1151 in 
February 2005.  In this regard, the Board notes that 38 
U.S.C. § 1151 was amended by section 422(a) of Pub. L. No. 
104-204.  The revised law is effective with respect to claims 
filed on or after October 1, 1997.  Consequently, the 
appellant's 1151 claim will be adjudicated based upon the 
current law.  See VAOPGCPREC 40-97 (Dec. 31, 1997).

Under the amended law, compensation shall be awarded for a 
qualifying additional disability or death in the same manner 
as if such additional disability or death was service-
connected.  For purposes of this section, a disability or 
death is a qualifying additional disability if the disability 
or death was not the result of the veteran's willful 
misconduct and (1) the disability or death was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by the 
Secretary, and the proximate cause of the disability or death 
was (A) carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002).

Effective September 2, 2004, the regulations pertaining to 
claims for compensation pursuant to 38 U.S.C.A. § 1151 filed 
on or after October 1, 1997 were amended. See 69 Fed. Reg. 
46,426 (Aug. 3, 2004).  Those regulations largely implemented 
the provisions of 38 U.S.C.A. § 1151.  

In pertinent part, 38 C.F.R. § 3.361 provides as follows.

Additional disability

In determining whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
veteran's condition after such care or treatment.  38 C.F.R. 
§ 3.361(b).

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the veteran's additional disability.  Merely showing that a 
veteran received care or treatment and that the veteran has 
an additional disability does not establish cause.  38 C.F.R. 
§ 3.361(c)(1).

Hospital care or medical or surgical treatment cannot cause 
the continuance or natural progress of a disease or injury 
for which the care or treatment was furnished unless VA's 
failure to timely diagnose and properly treat the disease or 
injury proximately caused the continuance or natural 
progress.  38 C.F.R. § 3.361(c)(2).

Carelessness, negligence, etc.

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  Determinations of whether there 
was informed consent involve consideration of whether the 
health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32.  Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under 
the circumstances of a case will not defeat a finding of 
informed consent.  38 C.F.R. § 3.361(d)(1).

Foreseeability

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

In Jones v. West, 12 Vet.App. 460 (1999), the United States 
Court of Appeals for Veterans Claims (Court) held that the 
requirements for establishing a section 1151 claim parallel 
those that pertain to establishing a claim for service 
connection, as set forth in Caluza v. Brown, 7 Vet.App. 498 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).  
Generally, those requirements necessitate (1) medical 
evidence of a current disability; (2) medical evidence, or in 
certain circumstances lay evidence, of incurrence or 
aggravation of an injury as the result of hospitalization, 
medical, or surgical treatment; and (3) medical evidence of a 
nexus between the asserted injury or disease and the current 
disability.  Jones, 12 Vet.App. at 464; see also Jimison v. 
West, 13 Vet.App. 75 (1999).  

In accordance with Jones, supra, the Board finds that there 
is medical evidence that the veteran died of septic shock, 
due to (or as a consequence of) pneumonia.  There also is 
evidence from the treatment notes from Mercy Medical Center 
that the veteran's septic shock was most likely related to 
his septic right knee.  There is also credible medical 
evidence of a nexus between the sepsis and the veteran's VA 
medical treatment.  However, there is no credible medical 
evidence that the proximate cause of the veteran's death was 
either carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on the part of VA 
in furnishing the hospital care, or was an event not 
reasonably foreseeable.  

The RO requested medical opinions from two different VA 
medical professionals.  A June 2006 opinion reviewed in 
detail the course of the veteran's surgery and recovery 
therefrom, and the events leading to his death.  The author's 
opinion was that it is at least as likely as not that the 
veteran's right knee infection was due to the surgery, and 
that this in turn led to the development of septicemia and 
subsequently septic shock.  It was also opined that the 
episode of hypotension and diaphoresis when the veteran 
reported for his scheduled hip replacement surgery was a 
direct result of the onset of septic shock due to septicemia, 
not due to being administered the veteran's blood pressure 
medicine that morning.  It was also noted that, prior to his 
right knee surgery, the veteran acknowledged in writing that 
infection and other unforeseen risks were possible.  

While the June 2006 opinion provided a detailed report of the 
events surrounding the veteran's knee surgery and his death, 
and opined that it is at least as likely as not that the 
septic shock that caused the veteran's death had its origins 
in the knee surgery, it did not provide a medical opinion as 
to whether or not the proximate cause of the death was either 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care; or was an event not reasonably 
foreseeable.  Another opinion was necessary in order to 
answer these questions.  

In a medical opinion dated in August 2007, another VA medical 
care provider reviewed the details surrounding the veteran's 
knee surgery and subsequent treatment, including that 
provided on the day of his death.  This author's opinion was 
that there was no evidence that VA failed to exercise the 
degree of care that would be expected with a patient who was 
critically ill with an emergent illness of unknown etiology.  
While the veteran presented with at least some evidence of 
meeting systemic inflammatory response syndrome criteria, the 
treating medical care providers' notes indicate their concern 
for the possibility of myocardial infarction.  

The opinion noted that the veteran's July 20, 2004, visit to 
orthopedics had revealed no evidence of septic joint on that 
visit, and that the veteran's daughter-in-law, who, it was 
noted, was a registered nurse employed at the nursing home 
where the veteran was living, had reported that, prior to 
admission for the hip surgery, the veteran's wounds were 
healed and that he was anxious for surgery.  While this 
author did not explicitly state that this background did not 
raise a suspicion of septic shock infection, the Board finds 
that that such a conclusion is implied.  This author opined 
that it is less than likely as not that any delay in 
administering antibiotics on the day of admission for hip 
surgery would have changed the final outcome of septicemia 
and resulting death.  

To summarize the facts in evidence, the veteran died of 
septic shock that competent medical opinion has determined 
originated with his May 2004 knee surgery conducted at a 
VAMC.  The evidence also shows that the veteran was told 
twice orally that infection was a known risk of the surgery, 
and that he signed an informed consent acknowledging that 
infection was a known risk of the surgery.  Thus, the 
incurrence of the infection was foreseeable and would not 
meet the statutory requirements for compensation under 
38 U.S.C.A. § 1151.  38 C.F.R. § 3.361(d)(2).  Attention is 
then drawn to the appellant's argument that VA treatment of 
the infection and/or lack of treatment amounted to 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part.  
38 C.F.R. § 3.361(d)(1).  Such has not been demonstrated.  
The only competent medical evidence of record is the opinion 
that it is less than likely as not that any delay in 
administering antibiotics on the day of admission for hip 
surgery would have changed the final outcome of septicemia 
and resulting death.  

As noted, the appellant indicated that a private physician 
had told her that that if the veteran's infection had been 
caught earlier his life could have been saved, and indicated 
that she would obtain a written statement from the doctor who 
told her that.  Although given the opportunity, there is 
nothing in the record to indicate that the appellant 
submitted such a statement.  Thus, the opinion that 
antibiotic treatment given on the morning of the veteran's 
admission for hip surgery would not have prevented the 
veteran's death remains uncontroverted by any credible 
medical evidence of record.  

At the appellant's hearing before the undersigned, her 
representative noted that there is no evidence that a nurse's 
July 27, 2004, request that the veteran have "lab-lytes" 
done was ever acted upon, thus implying that this is relevant 
to the instant issue.  The Board notes, however, that the 
July 20, 2004, treatment note authored by an orthopedic 
surgeon recommended that electrolytes should be checked if 
the veteran's condition was "much improved."  Thus, based 
on the evidence of record, the Board concludes that the 
nurse's ordering "lab-lytes" was in response to this 
doctor's recommendation, and that the recommended tests were 
to be done in response to an improving, not deteriorating, 
condition.  The Board thus finds that absence of evidence of 
laboratory findings ordered by the nurse is not relevant to 
the question before the Board.  In so determining, the Board 
does not render a medical opinion, which it is not competent 
to do, but merely evaluates the medical evidence that is of 
record.  

The Board acknowledges the appellant's contention that the 
proximate cause of the veteran's death was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in not testing 
for infection at the time of his admission for hip surgery in 
August 2004.  However, there is no evidence of record showing 
that the appellant has the specialized medical education, 
training, and experience necessary to render competent 
medical opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); 38 C.F.R. § 3.159(a)(1) (2008).  Consequently, the 
appellant's own assertions in this regard have no probative 
value.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against this claim.  The proximate cause of the 
veteran's death was not carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA; the infection that resulted from the 
veteran's knee surgery and that ultimately led to his death 
was an event that was reasonably foreseeable.    

ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for the 
cause of the veteran's death is denied.  



____________________________________________
Michael A. Herman 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


